Exhibit 10.5

GUARANTY

THIS GUARANTY (“Guaranty”), dated as of August 2, 2006, is made by BioDelivery
Sciences International, Inc., a Delaware corporation (“Guarantor”), in favor of
QLT USA, Inc., a Delaware corporation (“Lender”).

W I T N E S S E T H:

WHEREAS, Arius Two, Inc., a Delaware corporation and wholly-owned subsidiary of
Guarantor (hereinafter referred to as the “Company” or “Borrower”), has promised
to pay Lender $2,000,000 in accordance with the terms of the Intellectual
Property Assignment Agreement dated August 2, 2006 between the Company and
Lender (the “Transfer Agreement”) and the Secured Promissory Note dated
August 2, 2006, executed by the Company in favor of Lender (the “Note” and
together with the Transfer Agreement and the other Collateral Documents, the
“Loan Documents”) in connection with the Transfer Agreement;

WHEREAS, in order to induce Lender to enter into the Transfer Agreement and
extend credit to the Company, Guarantor has agreed to guarantee the indebtedness
and other obligations of the Company to Lender; and

WHEREAS, Guarantor owns 100% of the outstanding stock of the Company and as such
will derive direct and indirect economic benefits from the Transfer Agreement
and the extension of credit to the Company;

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce Lender to enter into, and extend credit under, the
Transfer Agreement, it is agreed as follows:

1. DEFINITIONS.

Capitalized terms used herein shall have the meanings assigned to them in the
Transfer Agreement, unless otherwise defined herein.

“Collateral” shall have the meaning set forth in the Security Agreement.

“Collateral Documents” shall have the meaning set forth in the Security
Agreement.

“Taxes” means any present and future taxes, levies, imposts, duties, fees,
assessments, charges, deductions or withholdings and all liabilities with
respect thereto, excluding income and franchise taxes (and any equivalents
thereof) imposed on Guarantor.

References herein to this “Guaranty” shall mean this Guaranty, including all
amendments, modifications and supplements and any annexes, exhibits and
schedules to any of the foregoing, and shall refer to this Guaranty as the same
may be in effect at the time such reference becomes operative.



--------------------------------------------------------------------------------

2. THE GUARANTY.

2.1 Guaranty of Obligations of Borrower. Guarantor hereby unconditionally
guarantees to Lender, and its respective successors, endorsees, transferees and
assigns, the prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of the obligations of Borrower to Lender under the
Loan Documents (hereinafter the “Obligations”). Guarantor agrees that this
Guaranty is a guaranty of payment and performance and not of collection, and
that its obligations under this Guaranty shall be primary, absolute and
unconditional, irrespective of, and unaffected by:

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in this Guaranty, any other Loan Document or any other
agreement, document or instrument to which any Person is a party thereto and/or
Guarantor is or may become a party;

(b) the absence of any action to enforce this Guaranty or any other Loan
Document or the waiver or consent by Lender with respect to any of the
provisions thereof;

(c) the existence, value or condition of, or failure to perfect Lender’s lien
against, any Collateral for the Obligations or any action, or the absence of any
action, by Lender in respect thereof (including, without limitation, the release
of any such security);

(d) the insolvency of Borrower; or

(e) any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor other than payment
and performance in full of the Obligations,

it being agreed by Guarantor that its obligations under this Guaranty shall not
be discharged until the Obligations are paid in full (the “Termination Date”).
Guarantor shall be regarded, and shall be in the same position, as Borrower with
respect to the Obligations. Guarantor agrees that any notice or directive given
at any time to Lender which is inconsistent with the waiver in the immediately
preceding sentence shall be null and void and may be ignored by Lender, and, in
addition, may not be pleaded or introduced as evidence in any litigation
relating to this Guaranty for the reason that such pleading or introduction
would be at variance with the written terms of this Guaranty, unless Lender has
specifically agreed otherwise in writing. It is agreed among Guarantor and
Lender that the foregoing waivers are of the essence of the transaction
contemplated by the Loan Documents and that, but for this Guaranty and such
waivers, Lender would decline to enter into the Loan Documents.

(f) Notwithstanding any provision to the contrary contained herein, in the
Transfer Agreement or in any other of the Loan Documents, to the extent the
obligations of Guarantor hereunder, or liens or security interests granted by
Guarantor to secure its obligations hereunder shall be adjudicated (or would,
but for the existence of this provision be adjudicated) to be invalid or
unenforceable for any reason (including, without limitation, because of
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent



--------------------------------------------------------------------------------

Conveyance Act or similar statute or common law), then the obligations of
Guarantor under this Guaranty and the right to recover proceeds from the
enforcement of liens or security interests granted by Guarantor shall be limited
to the maximum amount that is permissible under applicable law (whether federal
or state and including, without limitation, the Bankruptcy Code).

2.2 Demand by Lender. In addition to the terms of the Guaranty set forth in
Section 2.1 hereof, and in no manner imposing any limitation on such terms, it
is expressly understood and agreed that, if, at any time, the outstanding
principal amount of the Obligations under the Transfer Agreement and the Note
(including all accrued interest thereon) is declared to be immediately due and
payable, then Guarantor shall, upon notice of such acceleration, without further
demand, pay to Lender the entire outstanding Obligations due and owing to
Lender. Payment by Guarantor shall be made to Lender in immediately available
funds to an account, designated by Lender or at the address set forth herein for
the giving of notice to Lender or at any other address that may be specified in
writing from time to time by Lender, and shall be credited and applied to the
Obligations.

2.3 Enforcement of Guaranty. In no event shall Lender have any obligation
(although it is entitled, at its option) to proceed against Borrower or any
Collateral pledged to secure Obligations before seeking satisfaction from the
Guarantor, and Lender may proceed, prior or subsequent to, or simultaneously
with, the enforcement of Lender’s rights hereunder, to exercise any right or
remedy which they may have against any Collateral, as a result of any lien it
may have as security for all or any portion of the Obligations.

2.4 Waiver. In addition to the waivers contained in Section 2.1 hereof,
Guarantor waives and agrees that it shall not at any time insist upon, plead or
in any manner whatever claim or take the benefit or advantage of, any appraisal,
valuation, stay, extension, marshaling of assets or redemption laws, or
exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by Guarantor of its obligations
under, or the enforcement by Lender of, this Guaranty. Guarantor hereby waives
diligence, presentment and demand (whether for non-payment or protest or of
acceptance, maturity, extension of time, change in nature or form of the
obligations, acceptance of further security, release of further security,
composition or agreement arrived at as to the amount of, or the terms of, the
obligations, notice of adverse change in Borrower’s financial condition or any
other fact which might increase the risk to Guarantor) with respect to any of
the obligations or all other demands whatsoever and waives the benefit of all
provisions of law which are in conflict with the terms of this Guaranty.
Guarantor represents, warrants and agrees that, as of the date of this Guaranty,
its obligations under this Guaranty are not subject to any offsets or defenses
against Lender or Borrower of any kind. Guarantor further agrees that its
obligations under this Guaranty shall not be subject to any counterclaims,
offsets or defenses against Lender or against Borrower of any kind which may
arise in the future.

2.5 Benefit of Guaranty. The provisions of this Guaranty are for the benefit of
Lender and its respective successors, transferees, endorsees and assigns, and
nothing herein contained shall impair, as between Borrower and Lender, the
obligations of Borrower under the Loan Documents. In the event all or any part
of the Obligations are transferred, endorsed or assigned by Lender to any Person
or Persons, any reference to “Lender” herein shall be deemed to refer equally to
such Person or Persons.



--------------------------------------------------------------------------------

2.6 Modification of Obligations, Etc. Guarantor hereby acknowledges and agrees
that Lender may, subject to the terms of the Transfer Agreement, Note, and other
Collateral Documents, at any time or from time to time, with or without the
consent of, or notice to, Guarantor:

(a) change or extend the manner, place or terms of payment of, or renew or alter
all or any portion of, the Obligations;

(b) take any action under or in respect of the Loan Documents in the exercise of
any remedy, power or privilege contained therein or available to it at law,
equity or otherwise, or waive or refrain from exercising any such remedies,
powers or privileges;

(c) amend or modify, in any manner whatsoever, the Loan Documents (except this
Guaranty);

(d) extend or waive the time for Borrower’s performance of, or compliance with,
any term, covenant or agreement on its part to be performed or observed under
the Loan Documents, or waive such performance or compliance or consent to a
failure of, or departure from, such performance or compliance;

(e) take and hold Collateral for the payment of the Obligations guaranteed
hereby or sell, exchange, release, dispose of, or otherwise deal with, any
property pledged, mortgaged or conveyed, or in which Lender has been granted a
lien, to secure any Obligations;

(f) release anyone who may be liable in any manner for the payment of any
amounts owed by Guarantor or Borrower to Lender;

(g) modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of Guarantor or Borrower
are subordinated to the claims of Lender; and/or

(h) apply any sums by whomever paid or however realized to any amounts owing by
Guarantor or Borrower to Lender in such manner as Lender shall determine in its
discretion;

Lender shall not incur any liability to Guarantor as a result thereof, and no
such action shall impair or release the Obligations of Guarantor under this
Guaranty, except for Lender’s intentional bad faith actions or omissions.

2.7 Reinstatement. This Guaranty shall remain in full force and effect and
continue to be effective should any petition be filed by or against Borrower or
Guarantor for liquidation or reorganization, should Borrower or Guarantor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Borrower’s
or Guarantor’s assets, and shall continue to be effective or be reinstated, as
the case



--------------------------------------------------------------------------------

may be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by Lender, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

2.8 Subrogation. Notwithstanding anything to the contrary in this Guaranty, or
in any Loan Document and until the Obligations shall be satisfied in full and
this Guaranty terminated, Guarantor (on behalf of itself and its successors and
assigns (including any surety)), shall not have, and Guarantor shall not
directly or indirectly exercise:

(a) any rights at law or in equity to subrogation, to reimbursement, to
exoneration, to contribution, to indemnification, to set off or to any other
rights that could accrue to a surety against a principal, to a guarantor against
a principal, to a guarantor against a maker or obligor, to an accommodation
party against the party accommodated, to a holder or transferee against a maker,
or to the holder of any claim against any Person, and which Guarantor may have
or hereafter acquire against Borrower in connection with or as a result of
Guarantor’s execution, delivery and/or performance of this Guaranty, or any
other documents to which Guarantor is a party or otherwise; and

(b) acknowledges and agrees (i) that this Section 2.8 is intended to benefit
Lender and shall not limit or otherwise effect Guarantor’s liability hereunder
or the enforceability of this Guaranty, and (ii) Lender and its respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 2.8.

2.9 Election of Remedies. If Lender may, under applicable law, proceed to
realize benefits under any of the Loan Documents giving Lender a lien upon any
Collateral owned by Borrower, either by judicial foreclosure or by non-judicial
sale or enforcement, Lender may, at its sole option, determine which of such
remedies or rights it may pursue without affecting any of such rights and
remedies under this Guaranty. If, in the exercise of any of its rights and
remedies, Lender shall forfeit any of its rights or remedies, including its
right to enter a deficiency judgment against Borrower, whether because of any
applicable laws pertaining to “election of remedies” or the like, Guarantor
hereby consents to such action by Lender and waives any claim based upon such
action, even if such action by Lender shall result in a full or partial loss of
any rights of subrogation which Guarantor might otherwise have had but for such
action by Lender. Any election of remedies which results in the denial or
impairment of the right of Lender to seek a deficiency judgment against Borrower
shall not impair Guarantor’s obligation to pay the full amount of the
Obligations. In the event Lender shall bid at any foreclosure or trustee’s sale
or at any private sale permitted by law or the Loan Documents, Lender may bid
all or less than the amount of the Obligations and the amount of such bid need
not be paid by Lender but shall be credited against the Obligations. The amount
of the successful bid at any such sale shall be presumptively deemed to be the
fair market value of the collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be presumptively deemed to be
the amount of the Obligations guaranteed under this Guaranty,



--------------------------------------------------------------------------------

notwithstanding that any present or future law or court decision or ruling may
have the effect of reducing the amount of any deficiency claim to which Lender
might otherwise be entitled but for such bidding at any such sale.

2.10 Funds Transfers. If Guarantor receives cash proceeds as a result of any
transaction or event as a result of which Borrower is required to make a
mandatory prepayment with respect to the Obligations under the terms of the Loan
Documents (including any issuance or sale of Guarantor’s Stock or any sale of
its assets), Guarantor shall distribute to the Borrower an amount equal to such
cash proceeds that are required to be applied to the mandatory prepayment
required under the terms of the Loan Documents.

2.11 Subordination of Guaranty. Notwithstanding anything to the contrary
contained in this Guaranty or in the Loan Documents, Lender agrees that until
Borrower’s obligations to Laurus Master Fund, Ltd., a Cayman Islands company
(“Laurus”) have been paid in full under (i) that certain Securities Purchase
Agreement dated as of February 22, 2005 by and between Laurus and the Guarantor
(as amended, restated, modified and/or supplemented from time to time, the
“February 2005 Purchase Agreement”) regarding the purchase and sale of a Secured
Convertible Term Note issued to Laurus by Guarantor on February 22, 2005,
(ii) the “Related Agreements” under and as defined in the February 2005 Purchase
Agreement (as amended, restated, modified and/or supplemented from time to time,
the “February 2005 Related Agreements” and together with the February 2005
Purchase Agreement, the “February 2005 Laurus Documents), (iii) that certain
Securities Purchase Agreement, dated as of May 31, 2005, by and between Laurus
and the Guarantor (as amended, restated, modified and/or supplemented from time
to time, the “May 2005 Purchase Agreement”) regarding the purchase and sale of a
Secured Convertible Term Note issued to Laurus by Guarantor on May 31, 2005 and
(iv) the “Related Agreements” under and as defined in the May 2005 Purchase
Agreement (as amended, restated, modified and/or supplemented from time to time,
the “May 2005 Related Agreements” and together with the May 2005 Purchase
Agreement, the “May 2005 Laurus Documents) (the February 2005 Laurus Documents
and the May 2005 Laurus Documents shall collectively be referred to as the
“Laurus Debt Documents”), this Guaranty granted by Guarantor to Lender shall be
subordinate in all respects to the liens, security interest, and rights of
Laurus under the Laurus Debt Documents (which liens, security interests and
rights do not include a lien, security interest or right in or to the
Collateral) regardless of the order or time of UCC filings or any other filings
or recordings, the order or time of granting of any such security interests or
rights, or the physical possession of any assets of Guarantor or Arius
Pharmaceuticals, Inc. (“Arius”), in each case until the obligations under the
Laurus Debt Documents have been paid in full. In addition, until the obligations
under the Laurus Debt Documents have been paid in full, Lender shall not take
any enforcement action, or exercise any other right or remedy, available to
Lender with respect to this Guaranty, whether available pursuant to law, equity
or contract; provided, however, that, notwithstanding the foregoing, the
subordination of Lender’s rights under this Guaranty to the liens, security
interests and rights of Laurus under the Laurus Debt Documents, as set forth in
this Section 2.11, shall not be deemed to prohibit Lender from, and Lender shall
have the right to, (1) declare a breach or default of BDSI under this Guaranty
and (2) exercise any right or remedy available to Lender, whether available
pursuant to law, equity or contract, under the Collateral Documents, excluding
this Guaranty, with respect to Borrower. The Lender and the Guarantor hereby
agree that no amendment, supplementation or other modification may be made to
this Section 2.11 without the prior written consent of Laurus.



--------------------------------------------------------------------------------

3. FURTHER ASSURANCES.

Guarantor agrees, upon the reasonable written request of Lender, to execute and
deliver to Lender, from time to time, any additional instruments or documents
reasonably considered necessary by Lender to cause this Guaranty to be, become
or remain valid and effective in accordance with its terms.

4. PAYMENTS FREE AND CLEAR OF TAXES.

All payments required to be made by Guarantor hereunder shall be made to Lender
free and clear of, and without deduction for, any and all present and future
Taxes. If Guarantor shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder, (a) the sum payable shall be increased as
much as shall be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 4) Lender, as applicable, receive an amount equal to the sum they would
have received had no such deductions been made, (b) Guarantor shall make such
deductions, and (c) Guarantor shall pay the full amount deducted to the relevant
taxing or other authority in accordance with applicable law. Within thirty
(30) days after the date of any payment of Taxes, Guarantor shall furnish to
Lender the original or a certified copy of a receipt evidencing payment thereof.
Guarantor shall indemnify and, within ten (10) days of demand therefor, pay
Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 4) paid by Lender, as
appropriate, and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally asserted.

5. OTHER TERMS.

5.1 Entire Agreement. This Guaranty, together with the other Loan Documents,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements relating to a guaranty of the
loans under the Loan Documents and/or the Obligations.

5.2 Headings. The headings in this Guaranty are for convenience of reference
only and are not part of the substance of this Guaranty.

5.3 Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in such a manner to be effective and valid under applicable law, but
if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

5.4 Notices. Whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party, or whenever any of the
parties desires to give or serve upon another any such communication with
respect to this Guaranty, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be addressed to
the party to be notified as follows:

 

If to Lender:    QLT USA, Inc.    2579 Midpoint Drive    Fort Collins, Colorado
80525    Attention: President    Fax: (970) 482-9735 If to Guarantor:    at the
address of Guarantor specified on the signature page hereto.



--------------------------------------------------------------------------------

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been validly served, given or delivered (i) upon the earlier of actual
receipt and five (5) Business Days after the same shall have been deposited with
the United States mail, registered or certified mail, return receipt requested,
with proper postage prepaid, (ii) upon transmission, when sent by telecopy or
other similar facsimile transmission (with such telecopy or facsimile promptly
confirmed by delivery of a copy by personal delivery or United States mail as
otherwise provided in this Section 4.4), (iii) one (1) Business Day after
deposit with a reputable overnight carrier with all charges prepaid, or
(iv) when delivered, if hand-delivered by messenger.

5.5 Successors and Assigns. This Guaranty and all obligations of Guarantor
hereunder shall be binding upon the successors and assigns of Guarantor
(including a debtor-in-possession on behalf of Guarantor) and shall, together
with the rights and remedies of Lender, for the benefit of Lender, hereunder,
inure to the benefit of Lender, all future holders of any instrument evidencing
any of the Obligations and their respective successors and assigns. No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Obligations or any portion
thereof or interest therein shall in any manner affect the rights of Lender
hereunder. Guarantor may not assign, sell, hypothecate or otherwise transfer any
interest in or obligation under this Guaranty without the prior written consent
of Lender, provided that, notwithstanding the foregoing, Guarantor shall be
entitled to assign, sell, hypothecate, or transfer its interest in or
obligations under this Guaranty.

5.6 No Waiver; Cumulative Remedies; Amendments. Lender shall not, by any act,
delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Lender and then only to the extent therein set forth. A waiver by Lender of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Lender would otherwise have had on any future
occasion. No failure to exercise nor any delay in exercising on the part of
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Guaranty may be waived, altered, modified,
supplemented or amended except by an instrument in writing, duly executed by
Lender and Guarantor.



--------------------------------------------------------------------------------

5.7 Termination. This Guaranty is a continuing guaranty and shall remain in full
force and effect until the Termination Date. Upon payment and performance in
full of the Obligations (other than contingent indemnification obligations as to
which no claim has been asserted), Lender shall deliver to Guarantor such
documents as Guarantor may reasonably request to evidence such termination.

5.8 Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall collectively and separately constitute one and the same
agreement.

6. GOVERNING LAW. THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK.

7. WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG LENDER AND GUARANTOR
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED IN CONNECTION WITH, THIS GUARANTY OR THE TRANSACTIONS RELATED
HERETO.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date first above written.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC. By  

/s/ Mark A. Sirgo

Title:  

President and CEO

2501 Aerial Center Parkway, Suite 205 Morrisville, North Carolina 27560 Attn:
Chief Executive Officer Fax: (919) 653-5161